Case 3:18-cv-01234 Document 1-6 Filed 11/02/18 Page 1 of 4 PageID #: 475
                                                                   Attachment 5
Case 3:18-cv-01234 Document 1-6 Filed 11/02/18 Page 2 of 4 PageID #: 476
                                                                   Attachment 5
Case 3:18-cv-01234 Document 1-6 Filed 11/02/18 Page 3 of 4 PageID #: 477
                                                                   Attachment 5
Case 3:18-cv-01234 Document 1-6 Filed 11/02/18 Page 4 of 4 PageID #: 478
                                                                   Attachment 5
